Citation Nr: 1648208	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides and as due to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides and as due to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, with additional Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 (right knee), December 2010 (PTSD) and September 2015 (neuropathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

Over the course of the appeal, evidentiary development has indicated that the Veteran may have additional psychiatric disorders other than PTSD.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as service connection for a psychiatric disorder, however diagnosed

The Veteran testified before the Board at a September 2016 Travel Board hearing, a transcript of that hearing is of record.

Of note, the issues pertaining to service connection for peripheral neuropathy were last considered on the basis of whether new and material evidence had been received to reopen the claim following the promulgation of an unappealed, final, rating decision.  However, as additional service treatment records which were available at the time of the final rating decision were only later added to the claims file, VA must reconsider the claim on its merits. 38 C.F.R. § 3.156 (c) (2016).  Accordingly, the issue of new and material evidence need not be considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his right knee during inactive duty for training in September 1993.  Regrettably treatment records from the period between March 1976 and the Veteran's retirement from Reserve service in July 1994 have not been located.  Following the issuance of an April 2011 formal finding of unavailability, in March and May 2015, the RO requested records from the Records Management Center (RMC).  Thereafter, in June 2015, the RMC noted that such records could not be located but the system had been flagged to immediately forward the folder, if found.  

In June 2015, the RO contacted the US Army Reserve Command requesting the Veteran's reserve records.  The RO additionally conducted a search through the Personal Information Exchange System (PIES) in order to locate treatment records in July 2015, a negative response was received.  The RO has not issued a new formal finding of unavailability concerning these new requests for records.  On remand, the RO should take any additional efforts to include contacting the U.S. Army Human Resources Command and any additional measures to obtain the Veteran's Army Reserve records.  If no such records are located once all avenues are exhausted, a new formal finding of unavailability should be provided to the Veteran.  

In addition, the Veteran's specific periods of ACDUTRA and INACDUTRA with the Army Reserve have not been verified; such should also be completed on remand.

Additionally, the Veteran should be afforded new VA examinations for his claimed peripheral neuropathy, right knee disability and psychiatric disorder.  

As pertaining to the Veteran's peripheral neuropathy, the Veteran contends that his peripheral neuropathy is due to service, to herbicide exposure during service, or to his service-connected diabetes mellitus, type II.  The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his neuropathy and service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Turning to the Veteran's right knee claim, in a June 2011 VA examination, the VA examiner determined that the Veteran's knee disorder was less likely than not related to the Veteran's alleged injury in service.  Since that time, however, additional evidence has been added to the claims file which may better inform the issue and given that additional service treatment records may be available, a new examination is necessary.  

Further, in a September 2010 VA examination for PTSD, the VA examiner determined that the Veteran did not meet the criteria for PTSD and instead had adjustment disorder with mixed anxiety and depressed mood and that his symptoms were not related to his service.  In contrast, in an October 2010 letter submitted by the Veteran by a clinical psychologist, A.S. stated that the Veteran appeared to meet the criteria for a diagnosis of PTSD which was chronic since at least the 1980s.  Given the varied findings described above, the Veteran should be afforded a new VA examination in order to reconcile these findings and determine the etiology of any psychiatric disorder found on examination.

Finally, the Veteran has indicated that he received some limited treatment at the Vet Center in Louisville, Kentucky.  Treatment records from that facility as well as any and all VA medical center treatment records and private treatment records not yet associated with the claims file should be requested with the Veteran's authorization where necessary, obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including all periods of ACDUTRA or INACDUTRA.

2.  Contact the U.S. Army Human Resources Command and take all steps to obtain all of the Veteran's Reserve service treatment records.

3.  Ask the Veteran to identify all medical providers who have treated him for peripheral neuropathy, a right knee disability and a psychiatric disorder to include the Vet Center.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his peripheral neuropathy claim.  The entire claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy is related to his military service, to include as due to herbicide exposure and to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities, including his diabetes mellitus, type II.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his right knee claim.  The entire claims file must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability is related to his active service or to an injury incurred or aggravated while performing inactive duty for training.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




